 MACE FOOD STORES, INC.441Mace Food Stores, Inc.andRetail,Wholesale andDepartment Store Union,AFL-CIO and its Local357 andConsolidated Employees Union. Case25-CA-2557September 18, 1967DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn June 7, 1967, Trial Examiner Harry H.Kuskin issued his Decision in the above-entitledproceeding,finding that the Respondent had not en-gaged in the unfair labor practices alleged in thecomplaint,and recommending that the complaint bedismissed in its entirety,as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief, and the Respon-dent filed cross-exceptions, and a brief in support ofcross-exceptions and in answer to General Coun-sel's exceptions.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLaborRelationsBoard has delegated itspowers in connection with this case to a three-member panel.The Board has reviewedthe rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed.' The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, cross-exceptions, briefs, and the entire record in the case,and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.8(a)(1) of the Act, has since January 5, 1966, engaged insurveillance and/or has given the impression of surveil-lance of the activities of Retail, Wholesale and Depart-ment Store Union, AFL-CIO, and its Local 357, hereincalled the Charging Party or the Union; and hasthreatened employees with discharge or other reprisals ifthey became or remained members of the Union or gaveassistance or support to it, (2) in violation of Section8(a)(2), has since January 5, 1966, rendered unlawful aid,assistance,and support to Consolidated EmployeesUnion, herein called the party to,the contract and party ofinterest or the CEU; and (3) in violation of Section8(a)(3), has discharged employees Paul W. Stant andDorothy Carol Pennington on or about July 2, 1966, andJuly 27, 1966, respectively, and has failed and refusedthereafter to reinstate them because of their activities inbehalf of the Union and because they engaged in otherconcerted activities for purposes of collective bargainingor mutual aid or protection. Respondent's answer deniesthat it has committed any of the unfair labor practices al-leged in the complaint, as amendedUpon the entire record,' including my observation ofthe witnesses, and after due consideration of the briefs ofthe General Counsel and Respondent, I make the follow-ing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint, as amended, alleges, and Respondentadmits, that Respondent is an Indiana corporation en-gaged in the sale at retail of groceries, meat products, andrelated products at its facilities located at Anderson,Edgewood,Kokomo,Pendleton,Shelbyville,andFranklin, Indiana; that, during the past year, it sold anddistributed products valued in excess of $500,000; andthat, during the same period, it received goods valued inexcess of $5,000 directly from outside Indiana.Ifind, upon the foregoing, as Respondent further ad-mits, that Respondent is engaged in commerce within themeaning of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Boardadopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the complaintherein be,and it hereby is,dismissed.'The GeneralCounsel contends that theTrial Examiner improperlyadmitted into evidence the pretrialaffidavitof one of theGeneral Coun-sel's witnessesAs the TrialExaminer did not base any findings on this af-fidavit, we find that its admission was not prejudicial,and therefore find itunnecessary to rule upon its admissibilityTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHARRY H.KUSKIN,Trial Examiner:This case washeard at Anderson,Indiana, on January 31 and February1, 1967. The complaint herein issued on November 30,1966; it was thereafter amended on December7, 1966.The questions presented are whether Mace Food Stores,Inc., herein called Respondent, (1) in violation of SectionII.THE LABOR ORGANIZATIONS INVOLVEDRespondent admits also,and I find,that ConsolidatedEmployees Union,as well as Retail,Wholesale and De-partment Store Union,AFL-CIO,and itsLocal 357, areeach labor organizations within the meaning of Section2(5) of the Act111.THE ALLEGED UNFAIR LABOR PRACTICESA. Some Background FactsThe business known as Mace Food Stores has been inexistence since 1879 and was incorporated in 1948.Robert J. Mace has been its president since its incorpora-tion and is the majority stockholder. His son, Robert R.Mace, is secretary-treasurer of Respondent and has heldthat office for a long time. During times material hereinand until about 3 weeks before the instant hearing,Respondent operated eight stores, all of which are located'As corrected by my order correcting transcript dated May 19, 1967,and as further corrected in accordance with Respondent's unopposed mo-tion to correct transcript167 NLRB No. 60 442DECISIONS OFNATIONALLABOR RELATIONS BOARDin IndianaMore particularly, in the city of Andersonthere are stores at the Eastgate shopping center, at 28thStreet and Columbus Avenue, and at 8th Street andMadison Avenue; and there is one at the boundaryline ofAnderson, known as Edgewood or 1315 Park Road 2 Itisat these four stores that unfair labor practices are al-leged to have occurred. The remaining four stores arelocated in Pendleton, Kokomo, Shelbyville, and Franklin,Indiana, respectively.A ninth store was opened byRespondent at Connersville, Indiana, just before thehearingSome time in January 1966, Robert R. Mace becamepresident of the Eavey Corporation, sometimes calledEavey herein, which operates similar retail stores in Indi-ana and Ohio; he also owns a majority of its stock Untilabout 3 weeks before the instant hearing, the Eavey Cor-poration operated six stores in Indiana, as follows: OneinFort Wayne, one in Muncie, one in Anderson, two inRichmond, and one in Centerville. About that time, astore was opened by Eavey in Hamilton, Ohio, using thestyle name of Mace, and the Centerville store was closedThe two stores in Richmond are also known as the Kutterstores. Eavey's operations in Richmond also encompassa wholesale warehouse. Since Robert R. Mace acquiredthe majority interest in the Eavey Corporation, Respond-ent has been buying groceries and produce from theEavey Corporation's wholesale warehouse. Since aboutJune 1966, meat managers of Eavey and of Respondenthave met at about 2-week intervals in joint sessions at theoffice of Respondent in Anderson, and they have metjointly from time to time at an Eavey store for trainingpurposes, such as when a cutting test is being conducted.Since the first part of October 1966, paychecks for theemployees of both corporations have been issued fromRespondent's Anderson office. In the case of Stant, an al-leged discrimmatee, he was hired as the result of an inter-view conducted at the Muncie store of the Eavey Cor-poration by one Cleo B. Dixon, a general supervisor ofthat Company. Dixon is based at the office of Respond-ent in Anderson. According to Dixon, he hired Stant asa meatcutter for the Munice store of Eavey and thentransferred him to Respondent's Eastgate store as a meatmanager trainee with the intention of placing him even-tually at the store to be opened in Connersville byRespondent .3Another instance of interrelationshipbetween the Eavey Corporation and Respondent is thefollowing In testifying concerning two stores which werebeing built in April 1966, one at Hamilton, Ohio, foropening by Eavey, and one at Connersville, Indiana, foropening by Respondent, Stafford did not differentiatebetween these stores, saying, "we were in the process ofworking on two stores ... the stores were being built."4In this connection, it is noteworthy, as heretofore found,that the Hamilton, Ohio, store was operating at the timeof the hearing, using the style name "Mace." Further, aswill appear in greater detail hereinafter, when the CEU,which has been the contractual bargaining agent ofEavey's employees for a number of years, entered into2These shall be referred to collectively as the Anderson stores andseparately as Eastgate, Columbus Avenue, Madison Avenue, andEdgewood The Madison Avenue store is sometimes referred to in therecord as Tupman's3While Stant testified that he was hired at the Eastgate store as a meatmanager trainee by Meril Cotner,the meat manager at Eastgate,Ifind thetestimony of Dixon, as corroborated, in part, by Luther Stafford, the meatsupervisor of all Respondent's stores, to be the more credible"Stafford transferred to Respondent after 4-1/2 years as meat managercontractswith Respondent for some ofRespondent'sstores, it was Robert R. Mace, president of Eavey andsecretary-treasurer of Respondent, who signed the con-tracts in the Eavey office in Richmondand sent them tohis father, Robert JMace, in Anderson for his signatureas president of Respondent.',B. Sequence of EventsUntil about a year before the hearing, membership inthe CEU was confined to the employees at the EaveyCorporation. The CEU enjoyed a contractual relation-ship with Eavey, having one contract for the warehouseand another for the six stores. According to Jack Genda,president of the CEU and an employee of at least 15years' standing with Eavey,6 the CEU enteredupon itsorganizational activity among Respondent's employeesin the latter part of February 1966. This activity followedclosely upon his learning from the newspaper aboutRobert R. Mace's acquiring an interest in the Eavey Cor-poration and upon his discussion with counsel for theCEU herein as to the desirability of organizing the storesof Mace. At that point, Genda had authorization cards forthe CEU printed. The CEU strategy was to organizeMace's "outside stores first" and then its stores in Ander-son, Indiana. Thus, Respondent's Pendleton, Indiana,store was the first of the stores to be placed under con-tractThis occurred around March 20 or 25, 1966. Thenfollowed contracts covering Respondent's Franklin andShelbyville, Indiana, stores.' The CEU began to organizeamong the employees at Respondent's Anderson, Indi-ana, stores in the latter part of June 1966, starting withthe Columbus Avenue store. Genda, in connection withhis organizing in these stores, used an information sheet,in evidence as General Counsel's Exhibit 8, which listsbenefits obtained by employees under the Pendleton,Franklin and Shelbyville contracts. Genda lives in theneighborhood of the Columbus Avenue store, is a friendof the store manager, Elmer Van Matre, and is friendlywith Ethel Rankel, who works in the office or courtesybooth of the store and, when needed, acts as cashier orchecker. There is conflicting testimony with respect towho distributed the CEU authorization cards to the em-ployees at the Columbus Avenue store and solicited theirsignatures, various witnesses for the General Counsel at-tributing this to Van Matre, while Van Matre denieddoing so. In this regard, Rankel, as well as Genda,testified that Rankel was the one who did this by arrange-ment with Genda However, it is undisputed that, at theEdgewood store, Genda himself solicited signatures toCEU cards from store employees, without asking for per-mission to do so from the store manager, Carroll W. Kel-ley. It is also clear the Genda himself was similarly activeat the Eastgate store where he knew Meril Cotner, themeat manager. Genda made three or four trips to thestore for this purpose and conducted some of his or-ganizational activity in the back of the meat departmentwith the permission of Cotner. He also held a meeting ofwith Eavey5For purposes of differentiation between father and son, Robert JMace will also be referredto, at times,as President MacecFor reasons of health, Genda is now a part-time employeeThe Kokomostore was also in this group of stores which were to beorganized first, but Genda could not remember "where it came into thepicture " It does not appear that a contract was ever entered into for theKokomo store MACE FOOD STORES. INC.443the employees of this store at a motel in Anderson wheresignatures to CEU cards were again solicited Thespecifics of these visits will be discussed in greater detailhereinafter.Contractswere thereafter executed byRespondentand the CEU for three of the four Andersonstores; namely, the Madison Avenue store on June 23,theColumbus Avenue store on June 24, and theEdgewood store on June 27, 1966. All three contractswere identical as to terms and provisions and effectivedate. In fact, the Pendleton contract set a pattern as toterms and provisions, which was followed in all contractssigned thereafter for Respondent's stores.On June 16, 5 days before the first CEU card wassigned by an employee at any of these four stores, theUnion initiated its organizational efforts by holding ameeting of Respondent's employees at the UAW hall inAnderson. At this meeting, four Mace employees ex-ecuted authorization cards. Within the next 2 weeks, i.e ,between June16 and July 1, the Union obtained fromRespondent's employees 15 additional signed cards.These 19 authorization cards were from employees atEastgate, Edgewood, and Columbus Avenue.It is apparent, and I find, that Respondent learned ofthe June 16 meeting soon thereafter. In this regard, Icredit the testimony of Jerry Burmeister, a meatwrapperat the Eastgate store, who impressed me as a reliable wit-ness, rather than Cotner, the meat manager. Burmeistertestified that she and fellow employee Carl Corzine hada conversation with Cotner on the morning after themeeting. It is clear that Burmeister initiated the conversa-tion by asking Cotner whether he had heard about theUnion. According to Burmeister, Cotner said that he hadheard, the first thing that morning, from Charles Nowlin,the meat manager at Pendleton, about the union meetingof the night before, and that Nowlin also said he knewthat Cotner's help was there." Cotner admitted having aconversation concerning the Union about this time withBurmeister but insisted that he "didn't even know theUnion was there."" He further denied that he told Bur-meister about having received a telephone call fromNowlin about the meeting of the Union Significantly,however, when questioned by counsel for Respondent,on direct examination, concerning whether Nowlin hadmade such a telephone call to him, he answered, "if hedid, I don't remember.""' I note, in this connection, thatPamela Darling, the daughter of Charles Nowlin, testifiedthat, after she attended the meeting of the Union as oneof the employees at Eastgate, she told her father that"they had a union meeting, that [she] went to the firstone," and that her father knew which union was involved.And while Nowlin denied that his daughter ever told himthat she attended a meeting of the Union, I do not credithim, particularly in view of his admission that hediscussed with his daughter her interest in unions at East-gate and advised her as her father "not to have anythingto do with it." In view of these circumstances, the factthat Pamela Darling impressed me as a credible witness,and the inherent probabilities of the situation, I find that,as a result of Nowlin's conversation with his daughterabout her interest in unions at Eastgate, Nowlin thenlearned, consistently with his daughter's testimony, thatshe had attended the first meeting of the Union on June16. In all these circumstances, I am persuaded thatCotner did not testify truthfully and that he did tell Bur-meister, in the manner testified to by her, that he hadheard from Nowlin that morning concerning the meetingof the Union the night before. Moreover, apart from theforegoing conversation between Cotner and Burmeister,it is clear from the record, and I find, that Respondent,through Charles Nowlin, a supervisor, learned of theUnion's June 16 meeting, shortly after its occurrenceSo far as appears, no contract has been entered into forthe Eastgate store by the CEU and Respondent. Therecord evidence does, however, pose the issue of whetherRespondent, through Cotner, actively assisted Genda inhis quest for support among the Eastgate employees sothat here, too, a contract could be consumated betweenthe CEU and Respondent. These matters will be treatedin detail hereinafter.By letter dated July 1, 1966, the Union advisedRespondent that a majority of the nonsupervisory em-ployees at Respondent's four Anderson stores "haveselected [it] as the exclusive representative in the above-mentioned stores, for the purpose of collective bargainingin respect to rates of pay, wages, hours of work and otherconditions of employment," and that an appropriate peti-tion seeking certification as bargaining agent has beenfiled with the Board, it also suggested that no changes bemade in wages, hours, and working conditions during thependency of the petition. The record does not disclosewhether Respondent replied to this letter.On Saturday, July 2, 1966, Paul Stant, who was thenworking at the Edgewood store as a meat managertrainee, in training for a job as a meat manager at a newstore to be opened at Connersville, Indiana, wasdischarged by Luther G Stafford, the meat supervisor ofallstores of Respondent." Whether or not Stant wasdischarged for discriminatory reasons, as alleged in thecomplaint, as amended, or for cause, as contended byRespondent, will also be discussed hereinafter.Sometime after June 27, the date the three contractscovering the Madison Avenue, Columbus Avenue, andEdgewood stores went into effect, but before July 19 and20,Respondent had printed about 200 checkoffauthorizations for the CEU,i' sufficient for its approxi-mately 180 employees at its stores in Indiana; it alsoprepared a comparable number of explanatory letters ad-dressed "To all employees " In the letter, Respondentpointed out that, by reason of the union-security clause inits contracts with the CEU, employees are required as acondition of employment to pay to the CEU initiationfees and monthly dues of $1 per month, it set forth the8Although Burmeister testified,without objection,that, before thisconversation,Corzine had told her that Cotner had called him into the of-fice that morning and had told him of having received a telephone callfrom Nowlin about the meeting of the Union on June 16,1place noreliance on Burmeister's testimony as to what Corzine told her of his con-versation with Cotner because of its hearsay character. Corzine did nottestify"According to Cotner,he told Burmeister,that was up to the em-ployees [he]had nothingto do with it "" Cotner's testimony in this regard was as followsQ Did you ever have any conversation with Charles Nowlinabout union activity at the Eastgate store?A No sir,not at the Eastgate storeQ Did he ever telephone you and tell you anything about anyunion meeting)A If he did, I don't remember." The Connersville store was opened shortly before the instant hear-ing2President Mace explained that there are "20 to 25 employees to astore " 444DECISIONS OFNATIONALLABOR RELATIONS BOARDtime limits in the union-security clause for employee com-pliance therewith; and it indicated that employees mayeither pay dues individually each month to the CEU orarrange,by executing and returning to their storemanager promptly the enclosed checkoff authorizationcard, to have Respondent make monthly deductions fromthe last paycheck of the month of the amount due and for-ward same to the CEU. Robert J. Mace, president ofRespondent, thereupon caused the letters and checkoffauthorization cards to be distributed on or about July 19or 20 through a Mr. Ford, who is a supervisor in chargeof overall store procedures. According to Mace, he gaveFord "the forms and he [Ford] would take each one tothemanager and have the manager then have the em-ployees that were in the union to sign. They could eithersign that or they had to pay, I think, the CEU, I believe itwas." Respondent, as a result of this activity, got backfrom its store managers five signed checkoff authoriza-tion cards from its four stores in Anderson. Mace ex-plained the small number of signed authorizations, as fol-lows- "That was the time that we were charged with un-fair labor practices, and I called [counsel] for Respond-ent] and [the latter] said that maybe we better not pay anymore out until this matter was cleared up. I called thestores and told them not to sign any more, have any moresigned, and return them to the office." The signed cardsthat the managers had and also the blank cards werethereupon returned. 13Despite the fact that no contract had been entered intoby Respondent with the CEU as to the Eastgate store,Ford delivered checkoff authorization cards and explana-tory letters on or about July 19 or 20 to that store also,and distribution was made to employees by Don Han-kins, the store manager. The distribution was canceledlater that day. Respondent argues that it was an uninten-tional mistake. The General Counsel, on the other hand,contends that this was illustrative of Respondent's zeal tosolicit dues-checkoffs for the CEU, and that it was onlyafterresistancewas encountered that Respondent"quickly drew in its horns," but by that time the damageof assisting the CEU had already occurred. The details ofthis distribution will be discussed hereinafter.On July 27, Dorothy C. Pennington, who was workingat the Columbus Avenue store as a cashier or checkoutgirlwas discharged by Elmer Van Matre, the storemanager. As in the case of Stant, Respondent denies thatthis discharge was for discriminatory reasons and claimsthat it was tor cause. This matter will be treated morefully hereinafter.So far as the record discloses, the next and finaldevelopment involving the parties was the issuance of thecomplaint on November 30, 1966, and the amendmentthereof on December 7, 1966.C. The Specific Allegations of the Complaint andConclusions Thereon1.The 8(a)(2)The complaint,as amended,alleges in paragraphs 6 and7 that Respondent has, since January 5,1966, renderedunlawful aid, assistance,and supportto the CEUin vari-"The charge was filed herein on July 5, 1966, and, as already found,the above distribution of checkoff authorizations occurred about July 19or2014During cross-examination by Respondent's counsel,Kinser placedthis incident either in the backroom or in the officeous ways at its four stores in Anderson, Indiana. I shalltreatwith the evidence relevant to these allegations in-sofar as practicable on a store-by-store basis.a.The Columbus Avenue storeThe General Counsel contends, in this connection, thatElmer Van Matre, the store manager, took an active partin soliciting employees to sign CEU authorization cardsat this storeOn the other hand, Respondent urges, in ef-fect, that Van Matre had nothing to do with such solicita-tion among employees, that rather, one Ethel Rankel, arank-and-file employee, who works in Van Matre's officeand acts as cashier, at times, solicited CEU authorizationcards among employees, and further that the only cardsrelating to the CEU that Van Matre distributed were duescheckoff authorization cards and this occurred con-siderably later, i.e., in July, after the contract betweenRespondent and the CEU had been signed. The GeneralCounsel introduced testimony by employees Michael A.Schrenker,Michael S. Kinser, Jay Williams, Jr., andDorothy C Pennington in support of his position.Respondent relied in its defense on the testimony of VanMatre, Rankel, and Genda, the latter being the CEU'spresident and only organizer Aside from the diametri-cally opposite versions of each side, there are also manyvariations among the witnesses on each side. I shall setthem forth hereinafter.Schrenker testified, on direct, that Van Matre calledhim away from his work and into the office and handedhim an authorization card for the CEU, saying that,"Mace's was trying to get this union for [the employees]and it would help [the employees] a lot in increasingwages." Whereupon, he signed the card and returned it toVan Matre. Schrenker's card is dated June 21, 1966, andwas verified by him. According to Kinser's testimony, ondirect, Van Matre handed him a CEU authorization cardwhile he was working in the backroom,14 telling him thatthe employees would get a raise effective immediatelyand another 10-percent raise in October, and that hesigned the CEU card in Van Matre's presence. The dateon his card is June 22, 1966. And Jay Williams, Jr.,testified, on direct, that "Van Matre just called us up tothe office and he asked us to sign it [referring to hissigned CEU authorization card].15 There wasn't no forceabout it. Justsign itof our own free will." Williamstestified further that Van Matre gave the employees "twomore sheets of paper16 and that one of them was sup-posed to be read over before we signed it," and thatthereafter he gave the card back to Ethel Rankel, "the of-fice woman." Williams' authorization card bears the dateof June 23, 1966, which, according to him, was the actualdate on which he signed the card. And, finally, Penning-ton testified, on direct, that Van Matre gave her a CEUauthorization card in the office in the presence of EthelRankel, that Van Matre told her to sign it if she wantedto, that he did not say what would happen to her if she didnot sign it, and that she signed it and gave it to Rankel.The accuracy of the testimony of these witnesses was putinseriousquestion during cross-examination. Thus,Schrenker testified that Kinser and Williams might havebeen in the office when he signed the CEU authorization15As appears hereinafter,Williams meant they were called to the officeone at a time16Later,inhis testimony,he identified these as a dues-checkoffauthorization card for the CEU and a statement from Respondent relatingthereto and to a relevant provision of the contract MACE FOOD STORES, INC.445card, although he is not sure, but that he believed thethree of them signed the cards at the same time. Kinserwas not sure whether Van Matre gave him the CEUauthorization card in the office or in the backroom, buttestified that SchrenkerandWilliamswere, in fact,present andVan Matretalked to allthree of themtogether.Williams,on the other hand,testifiedthat thethree of them were not together since they werecalled tothe officeone at a time.Schrenkerwas clearlyin error asto all threeof themsigning at the same time,since theyeach signed on differentdays,according to their cards, inevidence,which they verified.Kinser's testimony that thethree of them might have been together at the time is alsoimpugned by the difference in his version from that ofSchrenker as to whatVan Matresaid at the time of hand-ing out thecard. And whileWilliams testified, contrary tothem,that each one was called to theoffice separately, itwould appear that he was,in fact,referring to an incidentinvolving the distributionby VanMatre of dues-checkoffauthorization cardsfor the CEU. Thus,Williams in-cluded among the items given tohim by VanMatre at thetime in question a dues-checkoff authorizationcard forthe CEUand a statement from Respondent explainingthe contract requirementfor the checkoff,etc. Since therecordclearlyestablishesthatthedues-checkoffauthorizationsfor the CEUand Respondent's explanato-ry document were,in fact,distributedby Van MatreaboutJuly 19 or 20,and since Williamssigned his CEUauthorizationcard abouta monthbefore,I am persuaded,and find,thatWilliams was in error about receiving aCEU authorization card from Van Matre.Finally, inrespect to Pennington,while she referred,on direct ex-amination,to receivinga CEUauthorizationcard fromVan Matre,she admitted,on cross-examination,that herprehearing affidavitto the GeneralCounsel reflects whatshe told a Board representative at the time,i.e., that thefirst time she heardof the CEUwas when Van Matrecame up to her and employeeCarol Spearsand handedher a slip of paper and a card,the card being a dues-deduction authorizationfor the CEU.Pennington'stestimony,on direct,thus lacksprobative force.In contradistinction to the foregoing,there is the fol-lowing testimonyby VanMatre,Rankel,and Genda. VanMatre denied having givenCEU authorizationcards toany of the employees who signed them,or asking them tosign such cards,or having received such signed cardsfrom them,or ever havinghad blank CEUauthorizationcards.He admitted receivingCEU dues-checkoffauthorizations in packets from Respondent,after theCEU was "in," to pass out to the employees. Heidentified,as being in the packet which each employeereceived,the dues-checkoff authorizationcard for theCEU, and threeother cards;namely,one for personneldata,one for Blue Shield insurance data,and oneauthorizingpayrolldeductionsfor insurance.Heidentified Kinser and Williams as being among the em-ployees who inquired from him, when he passed theseitems out,what the dues-deduction authorization meant.His testimony, in this respect,was not impugned duringcross-examination.The testimony of Rankel,on the otherhand,showsthather activityrelated to the CEUauthorization cards.Accordingto her,Genda,whom shehas knownfor 25 yearsand who isher friend,approachedher on three different occasions about helping him passout such cards for the CEU. She refused the first twotimes but agreed to do it the third time.Thereafter, shepassed out such cards to the employees,includingSchrenker,Kinser,Williams, Pennington,and Spears, andthey all signed,and further,after getting cards from all theemployees,she gave them to Genda.17During cross-ex-amination,Rankel conceded that certain employees didnot return signed cards to her.Furthermore,the reasonswhich she gave for not giving them cards,in the first in-stance,appear questionable.And while she testified thatthe girls in the store signed first and then the boys, therecord discloses that Schrenker and Kinser signed beforethe girls and that Williams signed on the same day as didtwo girls.Genda'stestimonyconfirmedRankel'stestimony about their longtime friendship and his givingher the CEUauthorization cards to distribute at theColumbus Avenue store.He testified further that, to hisknowledge,he gave such cards only to Rankel and gotcards back only from her. He acknowledged seeing VanMatre in the store when he was talking to Rankel,but de-nied having any conversation with him at any time aboutthe CEU orabout cards.His testimony is at odds withRankel's in that he indicated that when he approachedRankel about distributing the CEU authorization cardsshe agreed to do so. He made no mention of meeting re-sistance on two occasions before he succeeded in gettingher cooperation the third time.On this state of the record,including the variations inthe testimony of General Counsel's witnesses Schrenker,Kinser,and Williams on when and where they signed thecards,who was present, what was said,and whether aCEU authorization card or a dues deduction authoriza-tion card was involved; and, in the case of Pennington,her shifting position as to when she first heard about theCEU and whether she received from Van Matre at thetime a CEU authorization card or a dues-deductionauthorization card,Iam unable to attach probativeweight to their testimony linking Van Matre to the dis-tribution of CEU authorization cards.And this is particu-larlyso in view of the somewhat more consistenttestimony,but still not without some contradictions, byRespondent'switnesses,Van Matre,Rankel,and Genda,that it was not Van Matre but Rankel who engaged in thedistributionof CEUauthorization cards.1, therefore,conclude,and find,that the record does not preponderatein favor of a finding that Van Matre assistedthe CEU bydistributing CEU authorization cards to employees at theColumbus Avenue store and/or by urging them to signthese cards.b.The Edgewood storeThe complaint,as amended,alleges that at this storeCarrollW. Kelley,the store manager,permitted and/orinvited officers and/or representatives to enter and tocampaign or solicit for membership during working hourswhile refusing the same opportunity to the Union, andthat Kelley furtherpermitted and/or invited officers andrepresentativesof the CEUto conduct union business inthe store during working hours.At thehearing, I granted Respondent'smotion todismiss so much of this allegation as relates to disparatetreatment between theCEU and theUnion at this storeand at Eastgate,there being no evidencethat the Union" The record shows that,in all instances,Genda came to see Rankel inthe store office 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad either requested or been refused permission to cam-paign and/or solicit membership on store premises amongstore employees.With respect to the remaining allega-tionsmentioned above,the record discloses the follow-ing:Genda,who was called as a witness by the GeneralCounsel,testified that"at some point,"he went to theEdgewood store.While in the store he saw that stockboyshad gone"through the door"into the stockroom and"[he] just went back there"without checking with any-one before he did so, introduced himself and talked to thestockboys18 about joiningthe CEU,telling them that theCEU was representing some of the Mace stores "on theoutside."Genda testified further that"it took a lot of talk-ing and[he] finally left them some cards and asked themif theywould get them signed,"and that he returned tothe store thereafter,making three visits in all. Gendapicket up some signed CEU authorization cards in thestore and on one occasion he meta stockboyat the drug-store,which is located next door,and picked up somesigned cards.Genda denied ever meeting Kelley, thestore manager,ever talking to him,or ever asking him forpermission to enter the store;he did not know whetherKelley ever saw him in the store.The General Counselalso called Charles R. Anderson,who was head stockboyat the time of the above visits to the store by Genda, butwas assistant manager at the time of the hearing. WhileAnderson testified that he and other stockboys were ap-proached about theCEU by aperson who told him whathis connection was with theCEU, he couldnot rememberwhat that connection was nor could he name the person.However,in view of the fact that Anderson's testimonyreveals that the organizing activity engaged in by thisunidentified person had some striking similarities to thatwhichGenda engaged in,according to the latter'stestimony, I am persuaded and I infer and find that thisunidentified person was,in fact, Genda.Thus,Andersontestified that this person gave him CEU authorizationcards and then this person and he "went in the backroomand he talked to the rest of the guys too." The manshowed them the cards and told them to think about it andalso showed them a "piece of paper" like General Coun-sel's Exhibit 8, in evidence.The latter sets forth that theCEU has been recognized as the sole bargaining agent forthe Pendleton,Shelbyville,and Franklin stores of Mace,lists "some of the advantages,"among which are a 10-percent wage increase immediately and another increaseon October 1, 1966, and sets forth the dues for full-timeand part-time employees.19This person said that "this[the benefits]would be about what[they] would get."Anderson testifed further that a week or two later, he sawthis man again,that the man asked him how many signed,whereupon he gave him the cards;and that he saw theman in the store yet another time,about 2 months beforethe hearing,and the man asked him about CEU dues andhe replied that they were not being deducted.20 In respectto this allegation,Respondent relies on the testimony ofKelley, who denied that he knew Genda, or was evenaware of his presence in the store or of anyone solicitingmembership cards in any union while in the store.Iam unpersuadedby thedenial of Kelley that he wasaware of Genda's presence in the store.As Genda him-self testified,and as corroborated by Anderson, Gendadid not confine his organizingactivityto the store properbut betook himself to the back of the store and there "dida lot of talking"about theCEU. This areais apparentlynot open to the public,yet Gendafelt free to go there andto carryon an extended discussion concerningthe CEU.Furthermore,he had no hesitancy about returning to thestore on one more occasionto transactthe union busi-ness of picking up signed authorization cards. It taxesone's credulity to believethat Kelley,the store manager,was oblivious of this unusualactivityboth in the areafrom which the public is excluded and in the store proper.Rather I infer,and find,on the basis of the entirerecord,21 that Kelley was aware of this activityby Gendaand acquiesced therein.c.TheEastgate storeThe complaint,as amended,alleges that,at this store,as in the case of the Edgewood store,Respondent per-mitted and/or invited officers and representatives of theCEU toenter and to campaign or solicit for membershipduring working hours while refusing the same opportunityto the Union.As already indicated,at the instance ofRespondent,Idismissed so much of the allegation as re-lates to disparate treatment between the CEU and theUnion at this store,leaving open for considerationwhether permission to organize on store premises wasgranted to the CEU and, if so, whether such permissioncontravened Section 8(a)(2) of the Act. At the instance ofRespondent,Ialso dismissed a further allegation thatRespondent,through oneRobertRamsey at Eastgate,urged and directed employees of Eastgate to attendmeetings of the CEU, inasmuch as no evidence was ad-duced by the General Counsel that Ramsey was a super-visor or agent of Respondent. There remains, however,a still further allegation that Respondent,through itsagent and supervisor,Don Hankins, solicited employeesat this store to sign dues-checkoff authorizations for theCEU, although the CEU at no time represented an un-coerced majority and has never been duly designated asbargaining agent by a majority of such store employeesand/or by a majority in any appropriate unit.Genda testified that he was in the Eastgate store solicit-ing employees to sign CEU authorization cards aboutthree or four times.22 The first time,he approached CarlCorzine,a meatcutter,whom he knew,in the back of thestore during working time.During this conversation,Meril Cotner,who was Respondent's meat buyer andmeat manager,"work[ing]out of Eastgate mostly,"23was present.Cotner knew that Genda was president ofthe CEU.At that time,Corzine expressed dissatisfactionwith Respondent's pay for overtime and Genda told him1eGenda could not identify any of the stockboys involved in his or-ganizing efforts at Edgewood" Genda testified that he did not show these information sheets the firsttime he met with the stockboys in the store,that "he might have shownthem later "20Anderson testified that he had not signeda CEU dues-deductionauthorization card21See,in this connection,the findings,infra,as to Genda's organizingactivity in behalf of the CEU at Eastgate and the findings,supra,that inorganizing at the Columbus Avenue store,Genda went into the storeoffice three times during working hours and there solicited employeeRankel's help in organizing the employees and picked up signed auth-orization cards22While Genda did not fix the date precisely,it is clear that this tookplace in the latter part of June 196623Eastgate was Cotner's headquarters MACE FOOD STORES, INC.that "maybe we [the CEU] could have something doneabout it." Cotner's part in the conversation, according toGenda, consisted of explaining Respondent's method inrespect to overtime. It is apparent from the record thatthis took place in the back of the store during workinghours.On a subsequent occasion, Genda entered thestore as Cotner was leaving to go home. Genda askedCotner "if it would be all right if [he] went back in themeat department." Cotner gave his permission and leftthe store, whereupon Genda repaired to the meat depart-ment and spoke to Corzine and Jerry Burmeister, a meat-wrapper. Corzine and Burmeister work in a glass-en-closed area. In front of the glass-enclosed area is a meatcounter, and there is a walkway between the enclosedarea and the meat counter. Work in front of the meatcounter is handled by Cotner, who also works "in theback." The aforementioned conversation thus took place,with Cotner's permission, in the glass-enclosed area ofthe meat department which is a nonpublic area. Gendaadmitted being there "quite a while."24 According to Bur-meister, whom I credit, the discussion took "a half houror longer," and it occurred during working hours and shewas paid for the time spent. I also credit her testimonythat Cotner spoke to her in the store proper just beforeCorzine and she met with Genda in the backroom. At thattime,Cotner introduced Genda to her and said that"[Genda] would like to talk to you- would you care totalk to him?" Burmeister agreed to talk and Genda andshe went back to the meat department where the three-way conversation took place. Genda did not testify as towhat this conversation consisted of, but denied that heshowed them information sheets abouthow the CEUwould benefit them. In this regard, I also credit Bur-meister's testimony that Genda showed them such infor-mation sheets and that he told them that the CEU hadsigned up Respondent's Shelbyville, Pendleton, andFranklin stores and that the 14 stores, i.e., the Eaveystores and the Mace stores, would be combined and therewould be one contract.In addition,according to Bur-meister,when she learned from Genda that a CEU meet-ing had been held, she protested that they had not been in-vited.A meeting was thereafter held by Genda at theTown Motel in Anderson with several Eastgate em-ployees,includingCorzine andBurmeister.At this time,after showing the employees some contracts and the in-formation sheets,Genda urged them to sign CEUauthorization cards and asked her to take some authoriza-tion cards and get others to sign,but she refused.On the basis of all the foregoing, I conclude, and find,that Respondent, through Cotner, permitted Genda freeaccess to nonpublic areas of the store during workinghours in order to solicit employees to join the CEU andsign authorization cards, andthat, in the case of Bur-meister,italso facilitated such solicitation,also through29While Cotner reversed the order of these two visits by Genda to thestore,there is testimony by employees Fulp and Burmeister which cor-roborates the order of events as testified to by Genda In all these circum-stances, I conclude,and find,that Cotner was in error and I do not credithis testimony in this respect Nor do I credit his further testimony thatduring the discussioninvolving Corzine, Genda, and him, the CEU wasnot discussed Genda's testimony is to the contrary and such testimony ismore consistent with the inherent probabilities of the situation25Although the discussion which ensued lasted about a half hour ormore,Iattach no special significance to the time factor because it appearsthatCotner left the store after introducing Genda to Burmeister andarranging for them todiscuss the CEU447Cotner, by arranging for an introduction of Genda to herin the store during working hours.25We come now to the further allegation that Respon-dent, through Hankins, assisted the CEU by solicitingemployees at Eastgate on or about July 20, 1966,to signdues-checkoff authorization cards for the CEU. As al-ready found, unlike the other three stores in Anderson,where the CEU and Respondent had, during the lastweek of June 1966, entered into contracts containing aunion-security clause, there was no such contract extantat Eastgate. Also, as heretofore noted, the distribution byHankins was canceled by Respondent later that day, al-legedly because the distribution that occurred was anunintentional mistake. The General Counsel contends, ineffect, that the cancellation came too late because theassistanceto the CEU had already occurred. Thetestimony with respect to this allegation was given byFulp, for the General Counsel, and by Hankins, forRespondent.Hankins testified that Supervisor Ford asked him tohave the cards signed by the employees and gave as thereason,that"[the store]was in the union there"; and,although he told Ford that he thought the store was not"in the union,"Ford indicated that he was to get themsigned.Whereupon, he approached some employees, in-cluding one Christine Fulp, about signing. Hankins ad-mitted asking her to sign a card in the presence of em-ployee Sanders and possibly employee Grace Hen-dricks.L6 According to Fulp, the following then occurred:After reading the papers given her by Hankins, she askedHankins if "the Eavey's union" was in the stores now andwhat benefits the employees would get from the Union.27To this, Hankins replied that, "he didn't know, but, as faras he was concerned, he didn't think any union was anygood, but this one was okay." She did not sign thecheckoff authorization and Hankins did not say anythingto her for not signing. Later that day, she had occasion togo to the office of the store to get some change. At thattime, she said to Hankins that she did not want "any hardfeelings" between them because she had not signed. Tothis,Hankins said something to the effect that Stant, analleged discriminatee herein, had come to the store andhad "talked to different ones about the CIO union andhad gotten us all going on it."When Fulp denied thatStant had ever said anything to them, Hankins dismissedthe matter by saying he was not going to argue about it.Subsequently, Hankins "came over to the register andsaid [to her] that the papers didn't belong out here, thatwe were just too bull-headed. 11211 This apparently con-cluded Respondent's efforts to get any more dues-deduc-tion authorization cards signed by employees at Eastgate.Although some of Hankins' and Fulp's testimony wasmutually corroborative, Hankins did deny that portion ofFulp's testimony which attributed to him a reference to26 Fulp testified that she saw Hankins show the papers to Hendricks asthe latter was "coming down the aisle"and then Hankins came over to thecheckout counter where Sanders and she were and showed the papers toboth of them27 In this connection,Hankins testified that he told Fulp that he so un-derstood28Hankins had theretofore telephoned President Mace concerning theexperience with Fulp and her questioning him whether the CEU was thebargaining representative at Eastgate and was told by Mace that the cardswere not supposed to be sent to Eastgate and that Hankins was to sendthem back to the main office 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganizing activity by Stant in behalf of the CIO at East-gate, and he further denied saying to Fulp that she wasbeing "bull-headed" because she would not sign acheckoff authorization card. However, as to the remarkto Fulp relating to Stant, I note that Hankins concededhaving a discussion with employee Burmeister of theEastgate store about 2 weeks after July 2, the date ofStant's alleged discriminatory discharge, in which, ac-cording to Hankins, Burmeister told him that Stant "iscoming in and talking union with her and was going downto her house,"and while Hankins was "not sure"whetherthis conversation with Burmeister preceded the checkoff-authorization episode at Eastgate, I am persuaded, andfind, on the entire record including the chronology ofevents to the extent testified to by Hankins, that this con-versation between Burmeister and him antedated thecheckoff-authorization episode at Eastgate. Accordingly,since Fulp impressed me as a reliable witness, while Han-kins appeared less than forthright at times, I credit Fulpin all instances where her testimony is in conflict with thatof Hankins. I find, therefore, that the dues-checkoffauthorization episode at Eastgate, and Hankins' remarksto Fulp in connection therewith, occurred as testified toby Fulp. However, I am unable to find, on this state of therecord, that it was only after Respondent encountered re-sistance to its solicitation for dues-checkoff authoriza-tions that it "quickly drew in its horns." Rather does it ap-pear, and I Find, as Respondent contends, that this dis-tribution by Hankins was the result of an unintentionalmistake and was withdrawn when Respondent becameaware of it. And with respect to the remarks about Stantand about being "bull-headed," which Fulp attributed toHankins, I find hereinafter, in the course of treating withthe allegations of paragraph 5(b) of the complaint, asamended, that Respondent did not violate Section 8(a)(l)of the Act thereby.d.TheMadison A venue storeThe record contains meager evidence of the manner inwhich the CEU conducted its organizational campaign atthis store. The CEU produced, in response to a subpenaof the General Counsel, 13 CEU authorization cards re-lating to this store. Ten of these cards bear the date ofJune 23, 1966, which coincides with the date on which thecontract between the CEU and Respondent was executedin respect to employees of this store. Of the remainingthree cards, two are dated June 21, 1966, and one is datedJune 29, 1966. It would appear from Genda's testimonythat these cards were initially left by him at the store withan employee or employees in order "to get them signedfor [him]," and that thereafter, but before the above con-tract was signed, he went to the home of an unidentified"girl" who worked at the store to pick up the cards,24 andthat after the contract was signed, on an occasion when hewas in the store, "the girl" handed him another card.""Genda testified that he picked up the cards one afternoon after thegirl called him, that he does not remember what time of the day he was ather house or how much time elapsed before he signed the contract, andthat he did not remember the girl's name,just that she was a cashier"'They varied only as to the date of execution and the name of thestore11PresidentMace testified that they did not sit down and negotiate anew contract for each store in Anderson,that "[they] already had thecontract made "By way of contrast, there was, in the case of the Pendleton store, thee.The contracts at the Madison Avenue, ColumbusAvenue, and Edgewood storesAs already found, the CEU commenced its organiza-tional activity among the employees at Respondent's An-derson, Indiana, stores in the latter part of June 1966, andthe contracts between Respondent and the CEU coveringthe Madison Avenue, Columbus Avenue, and Edgewoodstores were executed shortly thereafter on June 23, June24, and June 27, respectively. These contracts wereidentical in terms and had the same effective date of June27, 1966.30 The details leading up to their execution willbe set forth hereinafter.According to Genda's testimony, when he thought hehad enough cards for a particular store, he went to the of-fice of President Mace of Respondent in Anderson, Indi-ana, and presented the cards to him. The record indicatesthatGenda did present cards for each of these threestores to President Mace on separate days and that thecontract was, in each instance, executed on the date ofsuch presentation, using the Pendleton store contract asa model and without any negotiation taking place.31 In thecase of the Madison Avenue stores, 10 of the 12 cardssubmitted were dated June 23, the execution date of thecontract. In the case of the other two stores, one of thecards submitted (all of which were of very recent date)bore a date which coincided with the execution date ofthe contract. The speed with which the contracts cameinto being is further underscored by the various stepswhich had to be followed before they were finalized.Thus, President Mace first had to check the cards sub-mitted by Genda against the company paryoll; then uponbeing satisfied as to majority status, he had to commu-nicate this information, apparently by telephone, toRobertR.Mace, his son, in Richmond, Indiana;32thereafter, Robert Mace had to affix his signature to thecontract involved; the contract would then have to go toAnderson, Indiana, where President Mace had to sign it,as well as Genda and several others for the CEU. In thelatter connection, Genda would have to take the contractto the other CEU people to be signed Of necessity, thetestimony as to the machanics of getting the contractsigned had to come from those who participated therein.Of these, only President Mace and Genda appeared aswitnesses. Their testimony is at times inconsistent and attimes unclear or uncertain as to when the contract firstappeared in President Mace's office, as to how the con-tract got to Robert R. Mace's office in Richmond for ini-tial signing by him, and as to whether the date on the con-tractwas, in fact, the date on which Genda signed thecontract. Thus, President Mace testified, at first, that thecontracts were at his office at the time Genda arrived. Hetestified, immediately thereafter, that he first saw the con-tract after his son had signed it and had sent it on to him,and that was after he had checked the CEU authorizationcards. At another point, he testified that after he checkedfirst of Respondent's stores to be organized by the CEU, an interval ofabout 3 or 4 weeks between the showing of the cards to Respondent bythe CEU and the execution date of the contract, during which intervalnegotiations took place President Mace testified, in this regard,that thePendleton store contract was negotiated by his son,Robert R Mace,representing Respondent, and Genda and Hoffman, counsel for the CEUherein,in Richmond or Hagerstown,Indiana1'The Standard Highway Mileage Guide, copyright 1966, by RandMcNally and Company, shows the distance between Anderson andRichmond,Indiana, to be 55 miles MACE FOOD STORES, INC.the cards "they would take the contract over to [RobertR. Mace] and [Robert R. Mace] would sign it, then theywould bring it back to [him] to sign." At still anotherpoint, PresidentMace named Genda as the one whowould bring the contract in to him and he "finished sig-ning it"; but, he thereafter indicated his uncertainty of themechanics by saying, "I don't remember just how thecontract got there, but it either came with Mr. Genda oritcame in the mail from my son, I don't just remembernow." Genda's testimony in the latter respect was thatPresident Mace did not have a contract in his possessionat the time he, Genda, arrived with the cards. And whenasked to pinpoint when President Mace had the contract,he testified, "Well, I don't know exactly. I might havetaken themin oneday and then maybe the next day."And when questioned as to the date on which the contractwas, in fact, signed, Genda testified, "I think that is right[that I signed the contract on the date stated on thecontract]. I think it was sent by Mr. Mace and signed byhis son and when they got over here, I don't know- thatwould be the date that Mr. Mace signed it in Richmond orwhether it was the date when they come here. I took themand had our people sign them."In view of all the foregoing, I am persuaded that therecord warrants a finding that Respondent acted withmuch hastein enteringinto and consummating the con-tracts with the CEU for the Madison Avenue, ColumbusAvenue, and Edgewood stores.In support of the General Counsel's allegations herein,Ihave heretofore found, in substance, that the recordestablishes that Genda enjoyed considerable freedom inmovingaboutRespondent'sColumbusAvenue,Edgewood, and Eastgate stores in the course of his or-ganizing activity at these stores.33 Thus, at the ColumbusAvenue store, he solicited employee Rankel's help in or-ganizingwhile she was in the store office, a nonpublicarea, during working hours and picked up signed cardsfrom her, going there on three occasions, and, at theEdgewood and Eastgate stores, Genda engaged in similaractivity among employees, also in nonpublic areas; name-ly, in the back of the store at Edgewood and in the glass-enclosed portion of the meat department at the Eastgatestore.34 I have also found that, at the Eastgate store,through Cotner, Respondent facilitated Genda's solicita-tion of employee Burmeister by introducing Genda to herin the store proper. I have further found that within aweek after the actual commencement of organizing activi-ty at the Columbus Avenue, Edgewood, and MadisonAvenue stores by the CEU, Respondent and the CEU33 I have also found that the evidence concerning the solicitation byCEU at the Madison Avenue store is meager3'At the Eastgate store, during one of his visits, Genda asked Cotner,the meat manager and a supervisor,"if it would be all right if [he] wentback in the meat department," and Cotner gave his permission At theEdgewood store, while there is no direct testimony that permission wasrequested by Genda of management to go to the back of the store and thatsuch permission was granted,Ihave found that Kelley, the store manager,was aware of Genda's activity and acquiesced therein3'No such claim was made by Genda with respect to the Eastgate storeand there is no contractwith the CEUextant at that store31 There is,however,testimony showing that considerable organiza-tional activity in behalf of the Union was carried on at the Eastgate storeduring working hours without interference,albeitthere is no showing thatRespondent had knowledge thereofsr See Continental Distilling Sales Company v. N L R B ,348 F 2d 246(C A7),Chicago Rawhide Manufacturing Co v N L R B,221 F 2d165 (C A. 7),WaysidePress vN L R B,206 F 2d 862 (C A 9), and449entered into separate collective-bargaining agreements asto each store, and that the latter occurred with muchhaste in each instance on the same day that Genda madeclaim that he represented a majority of the employees atthe store involved and presented signed authorizationcards to support his majority claim.35 And, finally, I havefound that Respondent knew, in advance of the com-mencement of the organizational activity at these fourstores by the CEU, that the Union had held a meeting atwhich employees from its Eastgate store were present.However, the foregoing occurred in a context devoid ofany evidence of disparate treatment between unions in af-fording access to Respondent's store premises for pur-poses of union organizational activity; indeed, the Union,so far as appears, never sought such access,36 and it wasnot until July 1, 1966, after the contracts herein were ex-ecuted and became effective, that the Union sent a letterto Respondent claiming representation among these em-ployees. There is also lacking any credible evidence ofany solicitation of authorization cards by supervisors oragents of Respondent in behalf of the CEU, nor is thereevidence of other action favoring the CEU over the Unionor of aid, financial or otherwise, to the CEU, nor does itappear that exclusive recognition was granted to theCEU when it did not represent a majority of the em-ployees at each of the stores involved. In these circum-stances, and after careful consideration of the entirerecord, I am persuaded, and find, that while Respondent'saforesaid conduct is not free from suspicion, the recorddoes not preponderate in favor of a finding that Respond-ent's conduct exceeded permissible bounds under theAct."There yet remains an allegation of 8(a)(2) in thatHankins, the store manager at Eastgate, solicited em-ployees to sign dues-checkoff authorizations for theCEU, even though the CEU did not represent an un-coerced majority and has never been duly designated asbargaining agent by a majority of such store employees inan appropriate unit. It is, of course, true that the CEUwas not the collective-bargaining agent of the employeesat Eastgate and that, unlike the situation prevailing at theother three stores of Respondent in Anderson, Indiana,there was not extant at Eastgate a similar contract totheirs with a union-security clause. However, in view ofmy finding heretofore that the distribution of these cardsto employees was the result of an unintentional mistake,which distribution was withdrawn when Respondentbecame aware of it, I find that this conduct did not con-stituteaid,assistance,or support to the CEU.38Accordingly, I conclude further, and find, that none of theCoamo Knitting Mills,150 NLRB 579, involving a two-union situation,see alsoJolog Sportswear, Inc and Jonathan Logan, Inc ,128 N LRB886, petition for review dismissedsub nom Mary Kimbrell v N L R B,290 F 2d 799 (C A 4), involvinga one-union situationSeeCoppus Engineering Corporation v N L R B ,240 F 2d 564 (C AI),andCoronet Manufacturing Company,133 NLRB 641, involvinghasty recognitionWhile the General Counsel citesAir Control Products, Inc,139 NLRB607,GEMInternational, Inc,137 NLRB 1343, andFiore Brothers OilCo , Inc , 137 NLRB 191, to support a finding of violation herein, I findthese cases to be clearlydistinguishableon their facts38WhileRespondentdid distribute dues-deduction authorization cardsfor the CEU and an explanatoryletter to employees at the three storesherein where contracts with a union-security clause were then extant. Ifind that this conduct,in the circumstances, fellwithin thepermissiblelimits of employer cooperation with a majorityrepresentativeof his em-ployees anddid not runafoul of Section 8(a)(2) of the Act 450DECISIONSOF NATIONALLABOR RELATIONS BOARD8(a)(2) allegations of the complaint, as amended, has beensustained and that Respondent has not violated this sec-tionof the Act.2.The 8(a)(1)Paragraph 5(a) of the complaint, as amended, alleges,in substance, as violations of Section 8(a)(1) of the Act,surveillance by Respondent of the union meeting of June16, and thereaftergivingthe impression of keeping undersurveillance the meeting places, meetings, and activitiesof the Union or other concerted activities of its em-ployees. I have heretofore detailed the facts relevant tothis allegation. It is clear therefrom and from the entirerecord that no basis exists for finding that PamelaDarling, an employeeat Eastgate,kept the union meetingunder surveillance in behalf of, or at the behest of,Respondent In fact, she was invited to attend by FrancesBiven,one of her coemployees at the Eastgate store.30 Itdoes, however, appear that she thereafter imparted infor-mation concerning the meeting to her father, and therecord strongly suggests that he,in turn,communicatedwhat he had learned from his daughter to Cotner, themeat department manager at Eastgate. However, it wasonly Cotner's conversation with employee Burmeisterwhich has legal relevance here. And as to this, I find noviolationCotner toldBurmeisteras well as Corzine thathe had received this information from Charles Nowlin.Burmeisterknew at that time that Nowlin had a daughter,Pamela Darling, who worked at the Eastgate store andthatDarling had attended the June 16 meeting to whichEastgate store employees were invited. In these circum-stances, even apart from the fact that this conversationwas initiated by Burmeister, thereis nowarrant for a find-ing that, by this remark, Cotner gave her and Corzine theimpression that Respondent was engaging in surveillance.Indeed, the remark by Cotner was, in the circumstances,just as consistent with an impression that this informationwas volunteered to Nowlin by Darling and thereby cameto the attention of Respondent. I, therefore, conclude thatthis allegation of the complaint, as amended, has not beensustained and that Respondent has not violated Section8(a)(1) of the Act thereby.Paragraph 5(b) of the complaint, as amended, allegesthat,on or about July 20, 1966, Respondent, actingthrough its agent and supervisor,Don Hankins,threatened an employee with discharge or other reprisalsif the employee became or remained a member of theUnion or gave or continued to give any assistance or sup-port to it. I have heretofore found that, as part of theCEU dues-checkoff authorization card episode at East-gate on or about the above date, (1) Hankins,in responsetoFulp's question about what benefits the employeewould get from the CEU remarked that, "he didn't know,but, as far as he was concerned, he didn't think any unionwas any good, but this one was okay"; (2) when Fulpthereafter expressed concern over whether her failure tosign a CEU checkoff authorization card would cause"any hard feelings" between them, Hankins answered inwords to the effect that Stant, an alleged discriminateeherein,had "talked to different ones about the CIO unionand had gotten us all going on it"; and (3) still later thatday, Hankins came to Fulp's register and told her that thecheckoff authorization cards and the accompanying ex-planatory letter from Respondent to its employees "didnot belong out here, that we [meaning the employees atEastgate] were just too bull-headed." These remarks byHankins fall short of being either direct or implied threatsof discharge or reprisal for membership in, or activity inbehalf of, the Union, or for concerted activity. indeed,Fulp testified that Hankins did not threaten her and thatshe did not feel that she had to sign the checkoffauthorization card for the CEU. While the accusationleveled by Hankins against what he regarded as the bull-headedness of the employees at Eastgatein not signingthese checkoff authorization cards may indicate his un-happiness with the resistance he encountered, nowheredoes it appear, nor does the record warrant a finding, thathe thereby implied that Respondent would take reprisalagainst employees for not signing checkoff authorizationcards for the CEU. Accordingly, I find that theallega-tions of paragraph 5(b) of the complaint, as amended,have not been sustained by the record and that theRespondent did not violate Section 8(a)(1) of the Actthereby.Paragraph 5(c) of the complaint, as amended,allegesthat, on or about July 19, 1966,Respondent, through itsagent and supervisor, Elmer Van Matre,threatened anemployee with loss of a pay raise and other benefitsand/or discharge and other reprisals because the em-ployee refused to sign a dues-checkoff authorization slipfor the CEU and refused to give any otherassistance andsupport to the CEU. Employee Dorothy C.Pennington,who worked at the Columbus Avenue store, testified thatVan Matre, her storemanager,handed her a dues-checkoff authorization card for the CEU one day whileshe was at work40 and "told [her]to sign it," that VanMatre "came back after it and [she] still hadn't signed it.He told [her] to sign it again. [She] told him [she] didn'twant to. Then later [she] went over to getsome changeat the office and he told [her, she] was onlyhurting[herself]." According to Pennington, this occurred theday before she was discharged by Van Matre, whichdischarge is alleged to be discriminatory. Van Matre'stestimony contradicts Pennington's testimonyin materialrespects.He testified that he "gave her the card-thepouch 41 and asked her to fill the informationout on theenclosed material"; that "she got that checkoff authoriza-tion and she refused to sign it"; and that she gave as areason that "she just couldn't afford it." And, although,like Pennington, Van Matre fixed the day of hertermina-tion as a Wednesday, he deniedPennington's testimonythat the termination occurred the day aftertheirconver-sation about the dues-checkoff authorization;instead, hefixed the time as "quite a while after that." In this latterconnection, Pennington's timecard for theweek endingJuly 24, 1966, in evidence as Respondent's Exhibit 13,shows that she worked every day of that week, includingSunday.Van Matre identified another timecard, inevidence as Respondent's Exhibit 12, as showingPennington's final 2 days of work. The card bearsPennington'sname,ismarked "final," shows work doneM14 In this connection,Icredit the testimony of Darling that neither herfather,CharlesNowlin,who was store manager at the Pendleton store,nor anybody connected with management told her to attend the meeting40As already found, the dues-checkoff authorization cards were dis-tributed at Respondent's four stores in Anderson around July 19 or 20,196641Pouches or envelopes were apparentlydistributed to each store em-ployee that day In each pouch or envelope was, the dues-checkoffauthorization card for the CEU and othermaterials. MACE FOOD STORES. INC.on Monday and Tuesday of the week but does not identi-fy the weekly pay period. However, Van Matre identifiedthe week as the one ending July 31 and fixed the date oftermination therefrom as July 27. In view of this physicalevidence and all the foregoing, I am satisfied thatPennington did not testify truthfully as to the time of theconversation in relation to her actual discharge and thather discharge did, in fact, occur on July 27, at least aweek after the dues-checkoff authorization conversa-tions. This untruthful testimony as to a material fact castsdoubt upon Pennington's credibility in other respect S.42I therefore find, in light of Van Matre's denial that he toldPennington that "she would be subject to discharge orany other bad consequence if she did not sign," that therecord fails to establish by a preponderance of theevidence that Van Matre threatened her with loss ofwages and other benefits, or with discharge or otherreprisals for union connected reasons. I therefore con-clude, and find, that the allegations of paragraph 5(c) ofthe complaint, as amended, have not been sustained.3.The 8(a)(3)a.The alleged discriminatory discharge of StantAs already found, Paul Stant was hired in April 1966after an interview conducted at the Muncie store of theEavey Corporation by one Cleo B. Dixon, a general su-pervisor of that Company. Dixon hired Stant for theMuncie store and then transferred him to Respondent'sEastgate store as a meat manager trainee with the inten-tion of placing him eventually at the store to be opened inConnersville by Respondent. During Stant's assignmentat Eastgate, which lasted from April to the last week inJune 1966, Stant had an interim assignment, which lastedabout a week and a half, to Respondent's Kokomo storeand an assignment for I day and for another evening atRespondent's Edgewood store. On Thursday, June 30,1966, Stant was transferred to the Edgewood store. OnSaturday, July 2, he was discharged.On his employment application, which is dated April4, 1966, Stant did not fill in the answer to the question asto why he left his last employment, which happened to bewithMarsh Super Markets in Muncie, Indiana. Dixontestified that during the employment interview, Stant andhe discussed the termination at Marsh Super Markets,and Stant explained that it was due to the fact that agarnishment on his wages were served upon that com-pany. According to Dixon, he thereupon told Stant that,"we could not hire him if something like this was going onbecause we had problems that were a little more impor-tant to us on which we should spend our time." There-upon, Stant assured Dixon that this was "all taken careof.Everything was cleared up." Stant could not recallwhether he showed the reason for his departure fromMarsh's on his application, denied that it was discussedwith anybody at the time of his hire, and added that theonly time this was discussed was when "there was agarnishment sent to Mace." The record discloses that thelast-mentioned garnishment and other debt matters in-42 1 also do not credit Pennington's testimony attributing to Van Matrethe statement that she would hurt herself by not signing Pennington'stestimony as to the timing here is also suspect For, if such a remark was,in fact, made it would more likely have occurred at the time when, accord-ing to her, he told her to sign the card and she refused, rather than laterthat day when she went to the store office to get change in connection with451volving Stant occurred during May and June of his tenurewith Respondent.Stafford, themeat supervisor of all Respondent'sstores, enumerated the following financial problems ofStant which were brought to Respondent's attention dur-ing Stant's employment and the action taken in connec-tion therewith. The first incident occurred in May whenRespondent received a telephone call from the Allied Ad-justment and Collection Company, a loan company, tothe effect that Stant owed money, to the loan company.Stafford thereupon discussed the matter with Stant, and,when Stant said he would take care of the matter, Staffordoffered Stant some time "to take care of it." Stant tookthe afternoon off and reported subsequently that he "hadtaken care of it." The next incident was the receipt byRespondent, also in May, of a "Garnishment Order toEmployer" from a local court with respect to a judgmentagainst Stant by the Allied Adjustment and CollectionCompany. Stafford thereupon told Stant that Respondentwould not accept the garnishment and "gave him the fol-lowing day off to take care of it or whatever part of theday he needed.43 Stant subsequently reported to Staf-ford that he had taken care of the garnishment. The thirdincident in this series arose on June 8 when Respondentreceived a letter from the Indiana Budget Service, a loancompany, asking Respondent to deduct $52 a week fromStant's wages. Again, Stafford called the matter to Stant'sattention and Stant said that he would attend to it. Stantmade a telephone call from the store and reported to Staf-ford that he had taken care of it. Within a week, Respon-dent received a telephone call from the Allied Adjustmentand Collection Company saying that, unless Stant tookcare of his financial problem, "they were going to filecharges and they were going to see [Respondent] incourt." Stafford, thereupon, went to Stant and told him totake care of it. Stant admitted having financial problemsduring his employment tenure and testified concerningtwo garnishment situations, as follows: On the first occa-sion, he took a day off after Cotner and Stafford hadspoken to him about it, and he then informed them that he"had it straightened up"; on the second occasion, Staf-ford spoke to him and gave him a day off to "straighten itup," and he later reported to Stafford that he had done so.Stant did not recall the letter from the Indiana BudgetService to Respondent asking it to undertake a programof deducting money from his weekly wage in order to set-tle his debts. He recalled going to that loan company buthad no recollection of Stafford talking to him concerningthis company, and he disclaimed any knowledge of atelephone call to Respondent from the Allied Adjustmentand Collection Company that Stant had not settled withthem and they were about to serve another garnishmentorder. Sant testified further that Stafford gave him onlyone day off and he does not recall getting a day off for thislast-mentioned matter The evidence thus discloses thatStant acknowledged that Stafford had spoken to himabout two garnishment orders, which does not differ sub-stantially from Stafford's testimony that he spoke to Stantabout one such order served at the instance of Allied Ad-justment and Collection Company and about a threat byher checkout work43According to Stafford, it is company policy not to accept wagegarnishments, but, if one occurs, Respondent gives the employee an op-portunity to correct the matter, and, if the employee fails to do so,Respondent releases him310-541 0 - 70 - 30 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat company thereafter to serve a second such order. Inthese circumstances, plus the fact that Stant, while deny-ing that Stafford spoke to him concerning the IndianaBudget Service's claim against him, admitted that he wentto see the Indiana Budget Service about financial mattersduring this period, plus the further fact that Stafford im-pressed me as a more reliable witness than Stant'44 Icredit Stafford's version as to Stant's financial problemsduring his tenure and Respondent's connection therewith.So far as the record shows, the only matter raised byRespondent which is critical of Stant's work as a meatmanager,,, train- -e relates to the short period he spent at itsKokomo store According to Stafford, he was called by aMrs.Thomas, the produce supervisor at Kokomo,45during this period and told that Stant was causing a lot ofconfusion in the store by discussing in the store thequalifications and work methods of employees inside andoutside the meat department, and that Stant was also veryuncooperative with her. Stafford testified further that hethereupon called Stant on the telephone to tell him he wasto discuss such matters only with Stafford and not withemployees, and that he, Stafford, saw Stant, in person,the following day in the Kokomo store. At that time,Stant admitted that he was wrong and that he would cor-rect the situation. As to this, Stant testified that he had noproblems at Kokomo. Although he admitted that Staffordtold him that if he "had any problems to get in touch withhim [Stafford]," he denied that this was told to him byStafford because he had had some problems at Kokomo.Since Stant acknowledged that Stafford had talked to himabout problems at Kokomo,albeitin general rather thanin particular,and sinceIhave heretofore found Staffordto be more credible than Stant, I credit Stafford and findthat this incident occurred as he testified.According to Respondent, another critical develop-ment involving Stant stemmed from his attendance onMonday afternoon, June 27, at a meeting of meatmanagers at the general offices of Respondent in Ander-son. Stant was dispatched to the meeting by Cotner, themeat manager of the Eastgate store. It was the first suchmeetingthat Stant attended. In attendance were all themeat managers of all the stores of Respondent and of theEavey Corporation. According to Stafford, at the meet-ing, Stant sat next to Harry D. Klingman and Earl Mor-gan,who are, respectively, the meat managers at theKutter #1 and Kutter #2 stores of the Eavey Corpora-tion inRichmond, and conversed with them. After themeeting, Stafford was told, by these two managers thatStant,whileworking in the Kutter stores, had beencaughtstealing abox of chickens from the store and andhad signed a statement admitting it Thereupon, also ac-cording to Stafford, Respondent caused a security checkto be made on Stant by a company which serves Respond-ent insuch matters, and, on July 1, 1966, he received areport of that date from that company. The report, whichis in evidence as Respondent's Exhibit 11, is,inter alia,confirmatory of this incident. Stant testified that he wasdischarged from the Kutter stores and that the reasongiven him therefor was that he had been stealing. Whetheror not Stant actually stole the chickens or admitted steal-ing them is not the issue before me and I make no findingsthereon. It is sufficient for the purposes of this case, and44 1 have also taken into consideration background evidence as to Stant,other than that mentioned hereinafter, appearing in the record45Mrs Thomas did not testify46Another consideration, according to Stafford, was Stant's failure toIfind, that Respondent had information to that effectfrom the two store managers at the Kutter stores and that,inconsequence, it ordered a security check whichresulted in a report from the investigating company onJuly 1, 1966, that the stealing incident had occurred.As already found, Stant was discharged on July 2,1966. Stant's version of the discharge interview differs inmaterial respects from that of Stafford, who made thedecision to discharge, and did discharge, him. Stanttestified, on direct examination, as follows, in this con-nection: He arrived at the Edgewood store about a halfhour before he was to start work and found Staffordthere. Stafford indicated to him that he was there to seehim, and invited him into the backroom. There, Staffordsaid, "I am going to have to let you go." Upon his inquir-ing as to the reason, Stafford said, variously, "Oh, youknow," and "you know what it is," and that was the onlyanswer he could elicit. After Stafford and he had settledwhat they had to talk about, he left the backroom, got hisbutcher knife, told two people, including the storemanager, that "they let me go," and walked out of thestore.Upon being specifically asked by counsel for theGeneralCounsel whether anything about a securitycheck was mentioned during the discharge interview,Stant testified further that Stafford had told him thatRespondent had run a security check on him; that he alsolearned from questioning Stafford that Respondent doesnot run a security check on everybody, and that, when heasked Stafford why they did so in his case, the latterreplied, "It is our business." During cross-examination,Stant insisted that he was never given a reason for thedischarge by Respondent, and that Stafford "said nothingabout the past that [he, Stant] can recall of." Whenshown his prehearing affidavit to the General Counsel,Stant acknowledged swearing to a statement therein thatwhen he asked Stafford why he, Stafford, was going to lethim go, Stafford then said, "it is your past." Stant furtheracknowledged that he did have a past. In contrast to thetestimony of Stant, Stafford testified as follows: Aftertalking to President Mace about the report concerning thesecurity check on Stant, he decided to discharge Stant,and did so on July 2 at about 10:30 in the morning. Uponseeing Stant in conversation with the meat manager atEdgewood, he asked Stant to come to the backroom sothat he could talk to Stant. At this, Stant said, "what inthe hell did I do now?" Stafford then advised Stant it wasunfortunate that he was going to have to let Stant go andthis was due to an investigation "in which [he] had a re-port back on from [Stant's] previous working at theKutter stores, and also due to the fact that [Stant] hadn'ttaken care of his financial problems during the time that[Stant] had been with the company and also an incidentwhich involved [Stant] on getting along with other peoplein our company."46 Stant's only response to this was,"looks to me like a man can work his damned ass off andthey never forget what happens in the past" ;47 and thatStant, at no time disputed the reasons for the dischargementioned by him. Stafford denied that he was asked byStant on repeated occasions why he was firing Stant andfurther denied that he replied, "you know." Stafford alsodenied that the discharge had anything to do with Stant'sunion activities, adding that he first learned of Stant'sfill out his application in respect to the reason for his leaving his employ-ment at Marsh Super Markets - information that he, Stafford, "could goon"17 Stant denied making this statement MACE FOOD STORES. INC453membership in the Union after Stant's discharge, duringa discussion with the Union's business agent. WhetherRespondent had knowledge of Stant's union activity shallbe discussed hereinafter. As to whether Stafford's orStant'sversion of the discharge interview is to becredited, I note the following: Since Stant admitted thatStafford made mention of the security check on him dur-ing the discharge interview, I find doubtful his furthertestimony that Stafford forestalled discussion of thesecurity check by the remark, "it is our business." Signifi-cantly, Stant acknowledged thereafter, on cross-examina-tion, that he stated in his sworn prehearing affidavit to theGeneral Counsel that Stafford, in answer to his query asto why he was being discharged, replied, "it is your past."In these circumstances, including the fact that I have, inseveral instances, already credited Stafford as againstStant, and the further fact that Stafford impressed me asa reliable witness, I credit Stafford's version of thedischarge interview.With regard to Stant's union activity and Respondent'sknowledge thereof, the following is revealed by therecord: Stant attended the June 16, 1966, meeting of theUnion and signed a card. As already noted, also presentat the meeting were employees Burmeister, Fulp, Bevin,Hendricks, and Darling. Stant testified that, after themeeting, he passed out cards to employees in thebackroom of the stores at Eastgate and Edgewood'48 at atime when the employees were "off work"; that, to hisknowledge, no supervisor saw him passing out cards andno company official or supervisor ever talked to himabout it at any time, including the time of his discharge. Itisalso Stant's testimony that he never wore any unionbuttons or passed out union handbills, and that no onefrom management ever talked to him about the CEU orever asked him what his union preferences were or towhat union he belonged. Fulp, whom I have heretoforefound to be a credible witness, summed up the extent ofStant'sactivity in behalf of the Union as follows:"[Stant] was active in [the Union], but he didn't try toget us to go to the meetings and everything. He didn'tstart uson it... it was everyone together." As alreadynoted, Stafford testified that he first learned of Stant'sunionactivity after the date of Stant's discharge. Andwhile Hankins, the manager at Eastgate, testified thatBurmeisterapproached him at work with the complaintthat "Stant is comingin andtalking union with her and isgoing down to the house," I note that Hankins placed thisconversation about 2 weeks after Stant's discharge. Andwhile I have heretofore found that Pamela Darlingdiscussed the June 16 meeting of the Union with herfather,CharlesNowlin, the store manager at thePendleton store, such testimony falls short of establishingthatRespondent thereby became aware of Stant's at-tendance at the meeting. In all these circumstances, I findthat the record does not preponderate in favor of a findingthat Stant's union activity was known to Respondent atthe time of his discharge. Moreover, even assuming thatRespondent was aware of Stant's union activity at thetime of his discharge, I am persuaded that this was not anoperative factor in his discharge. Rather am I persuaded,and I find, that, as Stafford credibly testified, Stant wasdischarged for the reasons made known to him in thedischarge interview. Accordingly, I conclude that Stant'sdischarge was unrelated to any union considerations, thatitwas for cause, and that Respondent did not violate Sec-tion 8(a)(3) of the Act thereby.b.The alleged discriminatory discharge of PenningtonDorothy C. Pennington started to work for Respondentat the Columbus Avenue store in August 1965, as a cashi-er.During her employment history with Respondent shewas discharged twice. According to Pennington, thereason for her first discharge in the summer of 196649 washer refusal to work overtime. This was controverted byVan Matre, who attributed the discharge to Pennington'sbeing late. Pennington acknowledged that she had, duringher employment, been late "2 or 3 minutes frequently"and for periods longer than that "not too often." She alsotestified that before this initial discharge, Van Matre hadtold her he wanted her to start coming in on time.50Assuming but not deciding that the precipitating causewas her refusal to work overtime, I nevertheless con-clude, and find, that her lateness was an operative factorinher first discharge. Pennington appealed shortlythereafter to Van Matre to reemploy her and he did reem-ploy her, upon her assurance that she would do betterthereafter.51 Pennington continued to work for Respon-dent until Wednesday, July 27, 1966, when she was againdischarged. During the last 2 weeks of her employmentwith Respondent, Pennington worked in the courtesybooth or office of the store as a vacation replacement forEthelRankel.Rankel had trained Pennington for thiswork during the prior week.With respect to the quality of her work, Van Matretestified that, before her first discharge, Pennington, inaddition to being late to work, "came up long constantly"on her register,52 and was "quite rude with customers"and customers would tell him about it. Van Matretestified further that he had discussed with Penningtonher relations with customers and her register problem,53while Pennington denied that he had ever done so. Duringthe month or so between Pennington's first and seconddischarge, also according to Van Matre, her customerrelations' difficulty continued but he had no recollectionof having spoken to her about it; and, further, he "be-lieved she had" the same register problem, that it is "hardto remember [whether he spoke to Pennington about it]"4e Stant testified that he and Horace Matthews,who operated the meatdepartment at the Columbus Avenue store with a part-time employee,went to the Edgewood store together44 Pennington placed this incident in the summer but could neither re-member the month nor how long this was before her second discharge,which is the only issue herein The closest approximation she could givewas that the first discharge occurred before she signed an authorizationcard for the CEU The latter card is dated June 23, 1966 Van Matre, atfirst, fixed the first discharge as sometime in May, but, during cross-ex-amination, he acknowledged that he could be mistaken50Van Matre testifiedthathe had had three or four such conversationswith her before the first discharge and warned her of discharge if she didnot "get straightened up "11Pennington said that she telephoned Van Matre the day following herdischarge, while Van Matre testified that Pennington called him up "twoor three mornings wanting her job back " I find it unnecessary to deter-mine precisely when Pennington reapplied for her job and when shereturned It is sufficient for purposes of this case that she did thereafterreapply for her job and was reemployed upon her promise to correct thesituation52Van Matre explained that he meant thereby that she had more moneyin her register than she needed, and this could arise from either cheating acustomer,forgetting to put bottle tickets into the register,forgetting to ringup merchandise,or "something like that, that didn'tbelong in there."5'Van Matre indicated that he had voiced dissatisfaction about phasesof Pennington'swork to her about eight or nine times, but that he nevergave any written notice to her about something she had done wrong 454DECISIONSOF NATIONALLABOR RELATIONS BOARDbut he would say that he did. Pennington denied that VanMatre had discussed such matters with her during this in-terval.It is not disputed that, on the day of her seconddischarge, Pennington was an hour late for work, thatneither Pennington, nor someone in her behalf, calledVan Matre before she reported for work that morning toadvise him that she would be late, and that it was onlyafter her discharge that her mother called Van Matre totellhim of being at fault for Pennington's lateness thatmorning.54 Penningtontestified that her timecard was notin the rack when she arrived and Van Matre told her that"[she] was fired. [She] couldn't clock in," that VanMatre did not tell her why she was being terminated, thatshe was not sure that she was being discharged for beinglate, but she thought that was the reason. Van Matretestified as follows concerning the circumstances ofPennington's discharge, the second time: On that day, thestore had employees on vacation and Pennington "wasfilling in for those people." Because she did not call in tosay that she would be late and because she came in ap-proximately an hour late, he "had to run the checkout anddo everything else that she was supposed to do." WhenPenningtonarrived, he told her she did not have to clockin.When she wanted to know why, he replied, "you knowwhy." Whereupon, Pennington "just turned around andleft."Nothing was said about the Union during the in-cident.With respect to her activity in behalf of the Union,Pennington testified that she signed a card for the Unionand attended one meeting55 and that she gave a card toCarol Spears, a coemployee. She testified further, oncross-examination, that she did nothing else in thisrespect. In answer to particularized questions, on cross-examination by counsel for Respondent, she testified thatshe did not pass out leaflets, wear a union button ordiscussthe Union with any supervisor or anybody fromRespondent, nor was she ever asked or told anythingabout the Union by a management representative. Inthese circumstances, I am persuaded, and find, that therecord does not preponderate in favor of a finding thatRespondent,atthetimeofPennington's seconddischarge, knew of her membership or activity in behalfof the Union. And, contrary to Pennington's testimony,as I have heretofore found, Van Matre did not tell herthat she "was only hurting [herself]" on the occasionprior to her second discharge when she refused to sign adues-deduction authorization card for the CEU. In thisconnection, I have also found that, while there was a con-versation between Van Matre and her about signing sucha card, it did not occur the day before the seconddischarge, as she testified, but about a week before thistermination.Accordingly,since an essential ingredientfor a finding of violation here is lacking, namely, thatRespondent was aware of her union or concerted activityand was motivated, entirely or in part, thereby in effectingher discharge, it is unnecessary to make findings or reachany conclusions with respect to any of the other circum-stances of her second discharge in controversy herein.56Itfollows therefrom, and I find, that, by dischargingPennington on July 27, 1966, Respondent has not dis-criminated against her in violation of Section 8(a)(3) ofthe Act.Moreover, even assuming contrary to my findingabove, that Respondent had knowledge of her union ac-tivity, I still find no violation herein. In the absence of anyfinding of animus toward the Union or of any other viola-tion of the Act herein, and since I find Van Matre to be acredible witness and credit him in those instances wherehis testimony conflicts with that of Pennington,57 I con-clude, and find, that Respondent's asserted reasons forPennington's second discharge - the precipitating reasonbeing her lateness of about I hour in reporting for workthatmorning - have been sustained by the record. Inreaching this conclusion, I have considered the recordtestimony that other employees at the Columbus Avenuestore, including Carol Spears and Doyle Robbins, in par-ticular,were frequently late to work and were notdischarged. I deem these situations factually distinguish-able and not controlling herein.In view of all the foregoing, it will be recommendedthat the complaint be dismissed in its entirety.CONCLUSIONS OF LAW1.Mace Food Stores, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Consolidated Employees Union, as well as Retail,Wholesale and Department Store Union, AFL-CIO, anditsLocal 357, are each labor organizations within themeaningof Section 2(5) of the Act.3.Mace Food Stores, Inc., has not engaged in unfairlabor practices within the meaning of Section 8(a)(1), (2),and (3) of the National LaborRelationsAct, as amended.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclu-sions of law, and upon the entire record in the case, it isrecommended that the complaint, as amended, bedismissed in its entirety.54According to Pennington,her mother forgot to set the alarm clockss I note,in this connection,that neither Burmeister nor Fulp, in testify-ing as to those in attendance at the June 16, 1966, meeting of the Union,Included her There is no record evidence of any other meeting of theUnion at which Respondent's employees were present and Penningtondid not further identify the meetingss SeeGeneral Electric Company,155 NLRB 1365, 1368,Exeter CoalCompany,154 NLRB 1678, 16795'As noted immediatelyabove, I have alreadydiscredited Pennington'stestimony in respectto the CEUdues-deduction authorization incidentand credit Van Matte's conflicting testimony